ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Aviation Training Consulting, LLC              ) ASBCA No. 63269
                                               )
Under Contract No. FA8621-20-F-6265            )

APPEARANCES FOR THE APPELLANT:                    Matthew T. Schoonover, Esq.
                                                  John M. Mattox II, Esq.
                                                   Schoonover & Moriarty LLC
                                                   Olathe, KS

APPEARANCES FOR THE GOVERNMENT:                   Jeffrey P. Hildebrant, Esq.
                                                   Deputy Chief Trial Attorney
                                                  Maj Brian Shust, USAF
                                                   Trial Attorney

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: August 18, 2022



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 63269, Appeal of Aviation Training
Consulting, LLC, rendered in conformance with the Board’s Charter.

      Dated: August 18, 2022



                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals